Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.  Applicant’s arguments, filed September 27th, 2021, with respect to the claim objections have been fully considered and are persuasive.  The claim objections have been withdrawn.

2.  Applicant's arguments filed September 27th, 2021, with respect to the 35 USC 102 rejections have been fully considered but they are not persuasive.
Applicant argues that “Lee fails to teach the sharing of instructions between threads” as “Lee instead teaches the sharing of storage capacity of partition of a cache between threads…in contrast to the sharing of instructions between threads”.
In response to the above argument, Examiner respectfully disagrees.  While Lee does disclose a portion of the trace cache being shared between threads, the trace cache itself contains instructions which are thus shared between the threads.  Lee discusses the use of the trace cache to store instructions many times throughout the disclosure (4:21-24, deliver microinstructions to trace cache, 5:62-6:10, store microinstructions in trace cache, 8:31-34, provide microinstructions from trace cache, etc).  Therefore, by sharing storage capacity of a trace cache containing microinstructions between threads, Lee does disclose the sharing of instructions between threads, and Applicant’s argument is not considered persuasive.
The rest of Applicant’s arguments are based on the argument addressed above.  The above response is thus applicable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.  Claims 15, 16, 18-22, 24-30, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 7,856,633).

Regarding claim 15, Lee teaches an operation cache (OC) for caching previously decoded instructions (5:55-6:29, 7:64-8:8), the OC comprising:
a plurality of physical indexed and tagged decoded instructions configured to allow sharing of instructions between threads (Figs 4 & 7, 9:5-26, 9:53-60, trace cache indexed by tag arrays, Fig 6, 7:28-52, 9:27-38 share instructions between threads).

Regarding claim 16, Lee teaches the OC of claim 15, wherein the OC is chained through multiple ways allowing service of a plurality of instructions in a cache line (Figs 6-7, 4:38-65, claims 18, 24, 30, trace cache includes multiple ways servicing multiple instructions in each line).

Regarding claim 18, Lee teaches the OC of claim 15, wherein the OC includes data stored in a single store that contains operation and immediate/displacement storage (5:55-6:29, 7:64-8:8 & Fig 3, 3:64-4:38, filled from a unified instruction and data cache).

Regarding claim 19, Lee teaches the OC of claim 18, wherein single store includes operation storage and immediate/displacement storage (5:55-6:29, 7:64-8:8, trace cache includes decoded instructions & Fig 3, 3:64-4:38, filled from unified cache).

Regarding claim 20, Lee teaches the OC of claim 18, wherein the single store includes operation storage and micro entry point storage (5:55-6:29, 7:64-8:8).
Claims 21-22 and 24-26 refer to a method embodiment of the apparatus embodiment of claims 15-16 and 18-20, respectively.  Therefore, the above rejections for claims 15-16 and 18-20 are applicable to claims 21-22 and 24-26, respectively.

Claims 27-28 and 30-32 refer to a medium embodiment of the apparatus embodiment of claims 15-16 and 18-20, respectively.  Therefore, the above rejections for claims 15-16 and 18-20 are applicable to claims 27-28 and 30-32, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.  Claims 17, 23, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Herdrich (US 2016/0299849).

Regarding claim 17, Lee teaches the OC of claim 15.  Lee fails to teach wherein the OC includes data stored in separate stores in operation and immediate/displacement caches.
Herdrich teaches wherein an operation cache includes data stored in separate stores in operation and immediate/displacement caches (Figs 1, 3, 9, 10, [0025-0027], [0087-0088], trace cache may include ops including data from both split and unified data and instruction caches).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Lee and Herdrich to include multiple separate caches, as taught by Herdrich, in the caching system of Lee.  While Lee does teach a separate data cache, Lee does not explicitly state what is stored in each cache and therefore in the operation cache.  However, Herdrich teaches how providing an explicitly separate cache may eliminate code vs data contention within the cache (Herdrich [0025]), which may improve the performance of the caching system.  As this would merely entail a combination of known prior art elements to achieve predictable results, this would have been obvious to one of ordinary skill in the art.

Claims 23 and 29 refer to a method and medium embodiment of the apparatus embodiment of claim 17, respectively.  Therefore, the above rejection for claim 17 is applicable to claims 23 and 29.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105. The examiner can normally be reached Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182